DETAILED ACTION
Status of Claims
Claims 1, 4, 6-7, 9-11, 13-19, 21-22, 24, and 27-29 are now pending and will be examined on the merits herein.


Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 8/7/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 9-11, 13-19, 21-22, 24, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims at issue are functional claims and recite minimal structure in the body of the claims. As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property (i.e. effective solute concentration) or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a). 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is reviewed for species that achieve the claimed results. "[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171.
For Claims 1, 4, 6-7, 9-11, 13-19, 21-22, 24, and 27-29, the Specification has support for the language of the claims, see [0048], however, the court has held "generic claim language appearing in ipsis verbis in the original specification does not satisfy the Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Here, the claims only require an effective solute concentration of 0.1 to 1.1 Osm/L (claim 1) and an effective solute concentration of 0.1 to 1.1 Osm/L, a weak acid and salt, and a dipolar intermolecular force of less than 15.2 MPa1/2 (claim 27).
Applicant has described five compositions (see Table 2). However, for Claims 1, 4, 6-7, 9-11, 13-19, 21-22, 24, and 27-29, Applicant has not disclosed a sufficient number of species to support the breadth of the claims as drafted.  The instant specification does not support the claimed method on the specific effective solute concentration claimed or effective solute concentration of 0.1 to 1.1 Osm/L, a weak acid and salt, and a dipolar intermolecular force of less than 15.2 MPa1/2.  The claims extend beyond what is disclosed.
Thus, while one of ordinary skill in the art would conclude that the Applicant would have been in possession of the Examples shown in the instant specification for practicing the claimed method at the time of filing, one of ordinary skill in the art would not conclude that the Applicant described a sufficient number of species to be in possession of the claimed invention as a whole at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 9-11, 13-19, 21-22, 24, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 27 recite “allowing said liquid to degrade said biofilm”.  It is not clear if the claim is requiring a specific active step to achieve the “allowing” step, or if the limitation simply flows from the prior step of “introducing to said area a liquid composition”.  It is noted that both claims require that the liquid composition is “effective to weaken the macromolecules” of the biofilm, and it unclear if the “weaken” meets the limitation of degrading the biofilm, which makes it further unclear if there is a missing step to achieve the “allow” limitation based on the prior requirement of only “weaken”.  See MPEP § 2172.01 regarding the omission of essential steps. For purposes of examination, the “allowing” step will be interpreted to be the intended result of a process step positively recited (i.e. the introduction of the liquid to an area).
Claims 4, 6-7, 9-11, 13-19, 21-22, 24, and 28-29 are rejected for depending on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “wherein the lower limit of said effective solute concentration is 200 mOsm/L.  Claim 1, from which claim 13 dependents, recites “an effective solute concentration of 0.1 to 1.1 Osm/L”.  Thus, claim 13 fails to include all the limitations of the claim upon which it depends as it reads on any values greater than 200 mOsm/L.  It suggested that Applicant amend the claim to recite “wherein the effective solute concentration is 0.2 to 1.1 Osm/L.” to clearly include all the limitations of claim 1.
Claim 14 recites “wherein the upper limit of said effective solute concentration is 300 mOsm/L.  Claim 1, from which claim 14 dependents, recites “an effective solute concentration of 0.1 to 1.1 Osm/L”.  Thus, claim 14 fails to include all the limitations of the claim upon which it depends as it reads on any values less than 600 mOsm/L.  It suggested that Applicant amend the claim to recite “wherein the effective solute concentration is 0.1 to 0.6 Osm/L.” to clearly include all the limitations of claim 1.
Claim 15 recites “wherein said liquid composition has an effective solute concentration of no more than 600 mOsm/L.  Claim 1, from which claim 11 also depends, recites “an effective solute concentration of 0.1 to 1.1 Osm/L”.  Thus, claim 15 fails to include all the limitations of the claim upon which it depends as it reads on any values less than 600 mOsm/L.  It suggested that Applicant amend the claim to recite .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bustle (“How Swimming In The Ocean Can Mess With Your Skin”) as evidenced by BioNumbers (“Osmolarity of sea water”), McLaughlin et al. (“Propionibacterium acnes and Acne Vulgaris: New Insights from the Integration of Population Genetic, Multi-Omic, Biochemical and Host-Microbe Studies”), and Omni Calculator (“Water Viscosity Calculator”).
P. acne).  Further, going into the ocean will bring ocean water in contact with the skin of the back, which reads on an area being a tissue adjacent to an intervertebral disc.  Note that the claim only requires “introducing” said liquid the area and does not require application internally or to the intervertebral disc.  As evidenced by BioNumbers, ocean water has an osmolarity (i.e. an effective solute concentration) of 1 Osm/L.  Further, it is noted that P. acnes is part of the normal flora of the skin, and thus would be present in the area (see McLaughlin et al.). Regarding the limitation of a liquid composition “effective to weaken the macromolecules of said biofilm”, ocean water reads on the claimed solute concentration, and any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 4, the dynamic viscosity of water is approximately 1mPa.s (see Omni Calculator).
Regarding claim 22, no surfactant reads on “less than 1% (w/v) surfactant”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13-19, 21-22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Myntti (US 2016/0073628) in view of Ala'Aldeen et al. (US 2017/0042848) as evidenced by McLaughlin et al. (“Propionibacterium acnes and Acne Vulgaris: New Insights from the Integration of Population Genetic, Multi-Omic, Biochemical and Host-Microbe Studies”) and Flottweg (“Dynamic viscosity”).
Myntti teaches a composition that can solvate biofilms and disrupt bacterial cell walls acts to both kill the bacteria by cell lysis and remove the biofilm (i.e. weaken the macromolecules of said biofilm, see abstract). Myntti teaches that the composition has an overall osmolarity of the composition of at least 500, typically at least 575, and 
Myntti does not teach applying the composition to an area being an intervertebral disc or tissue adjacent thereto.
Ala'Aldeen et al. teaches treating or preventing antimicrobial infection, including inhibiting, reducing, or preventing biofilm formation or buildup on a surface (see abstract).  Ala'Aldeen et al. teaches compositions are effective against a wide range of microbial species including S. epidermidis, E. faecalis, E. coli, S. aureus, Campylobacter spp. H. pylori and Pseudomonas (see [0014]). Ala'Aldeen et al. teaches that the compositions can be a solution or suspension (see [0016]). Ala'Aldeen et al. teaches that the composition can be used to treat biofilms associated with secondarily infected skin lesions, spinal epidural abscess, skin infections, and acne (see [0322]).
Regarding claims 1 and 13-15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply P. acnes”, the prior art renders obvious “a spinal column area” and “tissue adjacent thereto”, and both references teach the treatment of acne, which is caused by the presence of P. acnes.  Further, it is noted that P. acnes is part of the normal flora of the skin, and thus would be present in the area (see McLaughlin et al.). 
Regarding claim 4, Myntti teaches that the composition can be in the form of a solution (i.e. a liquid, see [0096]).  As evidenced by Flottweg, a person of ordinary skill in the art would reasonably expect a liquid to have a dynamic viscosity of no more than about 125 mPa.s.
Regarding claim 16, Myntti teaches that the pH of the composition is typically moderately low, about 4≦pH≦6 (see [0013]).
Regarding claim 17, Myntti teaches where one or more organic acids is used in the composition, increasing osmolarity involves inclusion of salt(s) of one or more the acid(s) (see [0065]).
Regarding claim 18, Myntti teaches citric acid (see [0076]) and teaches an example with citric acid and sodium citrate dehydrate (see Table 3).
Regarding claim 19, Myntti teaches salicylic acid (see [0075]) and the absence of a surfactant (see [0012] and [0022]).

Regarding claim 22, Myntti teaches the absence of a surfactant (see [0012] and [0022]) which reads on less than 1% surfactant.
Regarding claim 24, Myntti teaches a δp value below ~15.1, where δp is the dipolar intermolecular force (polarity) Hansen Solubility Parameter (HSP) (see [0011]).
Regarding claim 27, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition of Myntti to a tissue adjacent to an intervertebral disc as taught by Ala'Aldeen et al.  One would be motivated to do so with a reasonable expectation of success as Ala'Aldeen et al. teaches a similar composition for treatment of biofilms, and teaches application to spinal epidural abscess for biofilm removal.  Regarding the limitation of “a spinal column area colonized with a biofilm that comprises at least one type of gram-positive bacterium which includes P. acnes”, the prior art renders obvious “a spinal column area” and “tissue adjacent thereto”, and both references teach the treatment of acne, which is caused by the presence of P. acnes.  Further, it is noted that P. acnes is part of the normal flora of the skin, and thus would be present in the area (see McLaughlin et al.). Further, Myntti teaches an example with citric acid and sodium citrate dehydrate (at least one acid and at least one salt of said at least one weak acid, water, and a solvent, where the solvent of IPA (i.e. a solvent with an δp value of less than 15.2 MPa1/2 see Table 3).  
 
Claims 1, 4, 6-7, 9-11, 13-19, 21-22, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Myntti (US 2016/0073628) and Ala'Aldeen et al. (US 2017/0042848) further in view of Ben-Shalom et al. (US 2013/0244972) as evidenced by McLaughlin et al. (“Propionibacterium acnes and Acne Vulgaris: New Insights from the Integration of Population Genetic, Multi-Omic, Biochemical and Host-Microbe Studies”) and Flottweg (“Dynamic viscosity”).
The teachings of Myntti and Ala'Aldeen et al. have been set forth above.  Additionally it is noted that Myntti teaches that the composition can be applied with a syringe (see [0116]).
Myntti and Ala'Aldeen et al. do not teach that the liquid increases or solidifies after introduction nor do they teach injection.
Ben-Shalom et al. teaches a chitosan composition which forms a hydrogel (see abstract). Ben-Shalom et al. teaches that chitosan optionally be used as a biofilm disruptor thus helping wound hygiene and limiting the inhibitory effect of biofilm on destruction of bacteria (see [0161]).  Ben-Shalom et al. teaches that compositions are known which are injected in vivo the liquid formulation turns into gel implants in situ (see [0013]), including those which solidify in situ (see [0020]). Ben-Shalom et al. teaches that the chitosan composition can be solution may be introduced within an animal or human body by injection (see [00152]).
Regarding claims 6-7 and 9-10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Myntti and Ala'Aldeen et al. such that the composition solidified (i.e. increased in viscosity) as taught by Ben-Shalom et al.  One would be motivated to do so 
Regarding claims 11, 28, and 29, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Myntti and Ala'Aldeen et al. such that the composition was injectable.  One would be motivated to do so with a reasonable expectation of success as Ben-Shalom et al. teaches a biofilm disruptor thus helping wound hygiene (see [0161]) and teaches that it can be injected (see [00152]) and Myntti suggests application with a syringe (see [0116]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611